Citation Nr: 0933515	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-05 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for L5-S1, herniated 
nucleus pulposus, right, status post right hemilaminectomy 
discectomy.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1960 to October 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In July 2009, the Veteran appeared at the RO and testified at 
a hearing conducted by the undersigned.  A copy of the 
hearing transcript is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's current back disability has been 
etiologically related to his period of active service.

2.  Asbestosis was not affirmatively shown to have had onset 
during service; there is no competent evidence to show that 
asbestosis, first diagnosed many years after service, is 
related to an injury, disease, or event of service origin.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability 
have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  The criteria for service connection for asbestosis have 
not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.    

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).   

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post-adjudication VCAA notice by 
letters, dated in July 2005, September 2005, and May 2006.  
The Veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
Veteran was also notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the March 2006 VCAA notice was provided 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  The procedural defect was cured as after 
the RO provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the statement of the case in 
December 2006 and the supplemental statements of the case 
dated in April 2008 and March 2009.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (Timing error cured by VCAA 
notice and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the 
opportunity to testify at hearings at the RO before a local 
hearing officer in February 2008 and before the undersigned 
in July 2009.  The RO obtained the Veteran's service 
treatment records and private records such as those from 
T.H., M.D., which were identified by the Veteran.  The 
Veteran has not identified any additional records, such as VA 
outpatient treatment records, for the RO to obtain on his 
behalf.  

VA has conducted the necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.A. § 5103A(d).  The 
Veteran was afforded VA examinations in March 2008 and June 
2008, to determine the nature and etiology of the conditions 
at issue.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  

II. Merits of Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to establish service connection, there must be (1) 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Regarding a claim involving asbestosis, there is no statute 
specifically dealing with asbestos and service connection for 
asbestos-related diseases, nor has the Secretary of VA 
promulgated any specific regulations.  However, guidelines 
for considering asbestos compensation claims, which were 
contained in a May 1988 Department of Veterans Benefits 
circular (DVB Circular 21-88-8) on asbestos-related disease, 
have been included in VA Adjudication Procedure Manual, M21- 
1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 
(Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's 
Office of General Counsel (OGC) discussed the proper way of 
developing asbestos claims.  See VAOPGCPREC 4-00 (Apr. 13, 
2000).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10 years to 45 years or more 
between first exposure and development of disease.  VA 
Manual, paragraph 9(d).  An asbestos-related disease can 
develop from brief exposure to asbestos or as a bystander.  
The guidelines identify the nature of some asbestos-related 
diseases.  VA Manual, paragraph 9(b) & (c).  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  Id.  
Asbestos fibers also may produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  Id.

The guidelines further provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease.  VA Manual, 
paragraph 9(e).  Rating specialists must develop any evidence 
of asbestos exposure before, during, and after service.  A 
determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.

Back Disability

During a personal hearing before the undersigned in July 
2009, the Veteran testified that he incurred a back injury 
while lifting heavy wall lockers in service for which he was 
treated with pain pills and muscle relaxers.  He stated that 
he did not report his back problems at the time of his 
separation examination, as he just wanted to leave the 
service.  He contended that he has continued to suffer from 
back pain since separation from service.

Service treatment records are absent for any complaints of or 
treatment for a back disability.  A separation report of 
medical examination from August 1963 revealed a normal 
clinical evaluation of the Veteran's spine and other 
musculoskeletal systems.  In an associated report of medical 
history, the Veteran indicated that he did not have or ever 
have any bone, joint or other deformity (recurrent back 
problems were not among the list of specific conditions in 
the medical questionnaire).  Another separation report of 
medical examination from September 1963 indicated a normal 
clinical evaluation of the Veteran's spine and other 
musculoskeletal systems.  The associated report of medical 
history indicated that the Veteran did not have or ever have 
any bone, joint or other deformity (again, recurrent back 
problems were not among the list of specific conditions in 
the medical questionnaire).  

The Veteran contended that he was treated three times during 
active service for his back injury.  The service treatment 
records provide probative evidence against the Veteran's 
claim for service connection for a back disability as they 
tend to show that he did not have a disease or injury of his 
back in active service.

VA outpatient treatment reports first indicate a back 
disability in October 2004.  There, the Veteran was diagnosed 
with chronic low back pain secondary to degenerative joint 
disease.  The report did not indicate the etiology of the 
back disability.

In March 2008, the Veteran underwent a VA examination of his 
spine.  At that time, he was diagnosed with lumbar 
spondylosis status post L5 hemilaminectomy with persistent 
radiculopathy.  The VA examiner opined that the "veteran's 
low back condition is caused by or a result of his time spent 
in the service, however I am unable to say for sure whether 
it was related specifically to the incident with the 
lockers."  He further explained that "[t]here is no 
evidence for other causes of [the Veteran's] low back pain.  
He does not work in manual labor and is not particularly 
active.  His time in the service undoubtedly is responsible 
for his back problems."  

In an addendum to the March 2008 examination opinion, the VA 
examiner provided additional rationale in June 2008.  The 
examiner stated, "[b]ased on my examination and review of 
his records, I am unable to resolve this without resort to 
speculation as this comes down to the veteran's statement of 
back pain in service and there being no obvious documentation 
to support this.  It is just as likely that his back pain is 
related to his service as it is to his time in a mill, as he 
did not present for treatment of [back pain] during either 
his military career or his employment."  

While the VA examiner stated that he could not render an 
opinion without resorting to speculation, he does indeed 
opine as to the etiology of the Veteran's back disability.  
That the examiner could not conclude that the alleged 
incident with the wall lockers was specifically related to 
the Veteran's back disability, does not render his opinion 
inconclusive.  The examiner nevertheless provided an opinion 
based on probability, and found that the back problems were 
just as likely present in service as after service while 
working in a mill.  Thus, the Board finds that the examiners 
medical opinion as to whether the Veteran's current back 
disability is related to his active service is competent 
evidence in favor of the Veteran's claim for service 
connection.

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the Veteran's claim against 
the evidence unfavorable to the Veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the Veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).  

Here, the Board finds the Veteran's contention of treatment 
for a back injury during service credible.  His statements of 
treatment during service and treatment off and on in the 
years following service, coupled with the VA examiner's 
opinion establishing the requisite nexus between the 
Veteran's current back disability and his period of active 
service, fulfill the criteria for service connection and his 
claim should be granted.

Asbestosis

Service treatment records are negative for any complaints of 
or treatment for asbestosis or exposure to asbestos.  A July 
1962 record indicates that the Veteran was treated for a 
severe cough, runny nose, mild chest pain, and chills.  He 
was diagnosed with a flu syndrome.  There was no indication 
of asbestos exposure and no diagnosis of asbestosis.  A 
separation report of medical examination dated in August 1963 
indicates a normal clinical evaluation of the Veteran's lungs 
and chest.  A chest X-ray was normal.  In an associated 
report of medical history, the Veteran indicated that he did 
not have or ever have pain or pressure in his chest or a 
chronic cough.  He did note that he experienced chronic or 
frequent colds and shortness of breath.  The report did not 
indicate the source of these reported symptoms.  

In another separation report of medical examination dated in 
September 1963, the Veteran had a normal clinical evaluation 
of his lungs and chest.  A chest X-ray was negative.  In an 
associated report of medical history, the Veteran reported 
that he did not have or ever have pain or pressure in his 
chest, a chronic cough, chronic or frequent colds, or 
shortness of breath.

Based on the service treatment records, asbestosis was not 
affirmatively shown to have had onset in service.  In fact, 
the medical evidence of record shows that asbestosis was 
first documented many years after the Veteran's separation 
from service in October 1963.  The absence of documented 
respiratory complaints, particularly in relation to 
asbestosis, weighs against the claim.  Maxon v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the Veteran's entire medical history, including a lengthy 
period of absence of complaints.).

The Board has reviewed the Veteran's VA outpatient treatment 
reports.  They are absent for any indication that his 
currently diagnosed asbestosis was incurred in service or 
that his current condition is related to service.  Thus, the 
VA outpatient treatment records, in addition to the service 
treatment records, provide probative evidence against the 
Veteran's claim.

Furthermore, there is no favorable medical evidence showing 
that asbestosis is related back more than 35 years to 
service.  The Veteran underwent a VA examination in March 
2008.  Chest X-rays revealed that his lungs were free from 
abnormal infiltrate and his heart and pulmonary vascularity 
were within normal limits.  Nevertheless, the examiner 
diagnosed asbestosis due to asbestos exposure, and indicated 
that the effects of the asbestosis had a mild to moderate 
effect on the Veteran's daily activities.  The examiner 
opined that the Veteran's asbestosis "is less likely as not 
(less than 50/50 probability) caused by or a result of 
exposure to asbestos during his time as a mechanic and his 
exposure to asbestos in brakes in vehicles or welding."  The 
examiner further explained that "[a]s the question of 
asbestosis was raised by a steel mill employer and there were 
multiple employees with asbestos exposure in the steel plant, 
this appears to be more likely" although his work as a 
mechanic could not be ruled out completely as the cause for 
his exposure to asbestos.  

Indeed, during his personal hearing before the undersigned in 
July 2009, the Veteran felt that he was exposed to more 
asbestos in the steel mills post-service than as a mechanic 
during active service.  

Thus, while the Veteran has a current diagnosis of 
asbestosis, this case turns on whether the Veteran's 
asbestosis was incurred in active duty.  In-service treatment 
records, post-service treatment records, and a VA examination 
report containing an unfavorable nexus opinion, all provide 
highly probative evidence against the claim.  The VA 
examiner's opinion is of particular significance as it was 
based on the records in the claims file and considered the 
Veteran's exposure history in service and after service.  The 
only other opinion addressing etiology of the asbestosis was 
that of R.A., M.D., dated in December 2000; Dr. A. found the 
Veteran's heaviest exposure was between 1964 and 1984 and 
that asbestosis was caused by the inhalation of asbestos 
fibers in the workplace at that time.  This opinion is 
against the Veteran's claim.  

To the extent that the Veteran contends that his current 
asbestosis is related to his service many years ago, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Some quasi-medical questions do lend themselves to the 
opinions of laypersons.  For example, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, in 
Jandreau, the Court explained that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions.

Here, the Board finds that the Veteran's opinion as to 
whether his current asbestosis is related to service over 
three decades ago is not competent evidence because 
asbestosis, as it relates to the Veteran's service from so 
many years ago, is a medical question too complex to be the 
subject of the opinion of a layperson.

Although the Veteran is competent to describe such symptoms 
as breathing difficulty, as a lay person he is not competent, 
that is, not qualified through education, training, and 
expertise, to offer an opinion on medical causation.  For 
this reason, the Board rejects the Veteran's statements as 
competent evidence to substantiate the claim that the current 
asbestosis is causally related to service.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the Veteran's claim against 
the evidence unfavorable to the Veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the Veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).  

Here, the absence of any report of asbestosis symptoms or an 
asbestosis diagnosis during service or for decades thereafter 
is evidence against the claim, which is more probative than 
the Veteran's own assertions of asbestosis disability related 
to his service.

Hence, the preponderance of the evidence of record is against 
a grant of service connection for asbestosis, and his claim 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).


						(ORDER on NEXT PAGE)


ORDER

Service connection for L5-S1, herniated nucleus pulposus, 
right, status post right hemilaminectomy discectomy, is 
granted.

Service connection for asbestosis is denied.



____________________________________________
Debbie A. Riffe
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


